The second and third exceptions must be overruled, because the statement is not full enough to enable us satisfactorily to judge of the correctness of the rulings excepted to. The first and fourth exceptions are sustained. The first, because the testimony called for by the question excepted to was irrelevant; the fourth, under the rule which excludes evidence of negotiations for a compromise. 1 Greenleaf Evidence, § 192. *Page 5 
Parties negotiating for a settlement would be shy of offering their best terms if their offers were not privileged. The offers called for were offers made to the committee while they were endeavoring to agree with the appellants upon the damages to be paid for laying the highway over their land. The purpose of such an agreement is to avoid an appraisal and the consequent liability to litigation. It may well be that the appellants, rather than run the risks of an adjudication, would offer to accept less than their actual damages. We think, therefore, that their offers should be treated as privileged. We award a new trial in favor of the appellants.